DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed January 11, 2021.
3. Claims 1-24 and 26-29 are pending and rejected, and claims 1, 11 and 20 are independent. 
Response to Arguments
4. In respect of claims 1-24 and 26-29, concerning amendments made to claims 1, 11 and 20, the Examiner respectfully incorporated a new reference, U.S. Patents 6915307, issued to Mattis et al., for curing the deficiencies of Sompolski and Bensberg references, as the Applicant kindly pointed out in the interview conducted January 7, 2021. Rejections made to dependent claims was re-written accordingly.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claim 11-13, 16-19, 1-3, 6-10, 20-22, 24 and 26-29 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Sompolski et al.: "SYSTEM AND METHOD USING PARTIAL JUST-IN-TIME COMPLATION TO RESOLVE MEMORY ACCESS PATTERN PROBLEMS IN HASH TABLE PROBING", U.S. Patent Application Publication US 20130332434 A1, filed October 31, 2012 and published December 12, 2013 (hereafter "Sompolski"), in view of 
Mattis et al.: “HIGH PERFORMANCE OBJECT CACHE", U.S. Patent 6915307 B1, filed May 6, 2002 and issued July 5, 2005 (hereafter "Mattis"), and further in view of 
BENSBERG et al.: "INCREMENTALLY BUILDING HASH COLLISION TABLES ", U.S. Patent Application Publication US 20180137164 A1, filed November 14, 2016 and 

As per claim 11, Sompolski teaches a computer-implemented method, comprising: 
determining a profile of locations of misses among a plurality of iterative locations for a plurality of search keys, the plurality of locations corresponding with sub-keys within the search keys (See Fig. 6 and [0045], the resulting Boolean map mark positions for which the check failed, then the positions from pos[ ] for which the check failed written into miss[ ]. Here the records at locations for the misses is interpreted the profile of locations of misses as results of fetching new pos[ ] is among the iterative locations for a plurality of search keys).
Sompolski does not explicitly teach wherein each sub-key comprises a respective portion of the corresponding search key.
However, Mattis teaches wherein each sub-key comprises a respective portion of the corresponding search key (See col. 5, line 41, each key value may contain a first subkey value and a second subkey value).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine BENSBERG's teaching with Sompolski reference because Mattis is dedicated to caching information objects for being delivered efficiently and at high speed over a network to a client, while Sompolski 
Sompolski in view of Mattis further teaches:
the profile of location of misses based on comparisons of sub-key hash values with element hash values indicating sub-key hash values and corresponding element hash values do not match (See Sompolski: [0044], having identified the positions of possible matching tuples, the next task is to "check “if the key values actually match. This is needed as multiple different records can be hashed onto the same entry in the bucket array B. This check is implemented using a specialized primitive that combines fetching a value from the given offset of value space V with testing for non-equality. Similar to hashing, multi-attribute keys are supported using a recheck primitive 88. The resulting Boolean map mark positions for which the check failed. Then the positions from pos[ ] for which the check was successful can be saved into (overwrite) match[ ], and those for which the check failed written into miss[ ].), 
wherein the sub-key hash values are based on the sub-keys of the plurality of search keys, and the element hash values are based on elements of entries of a table (See Mattis: FIG. 3B and col. 28, lines 8-12, the object name 53 or URL is passed to a hash function, such as the MD5 one-way has function. The output of the hash function is an object name key 62. The object name key 62 can be broken up into one or more subkey values 64, 66.; and Sompolski: Fig. 4, 6, [0035] and [0043], FIG. 4 illustrates an 
Sompolski in view of Mattis does not explicitly teach utilizing the profile of locations of misses to identify a location to perform a direct match operation.
On the other hand, as an analogous art on hash table management, BENSBERG teaches utilizing the profile of locations of misses to identify a location to perform a direct match operation (See [0049], if a hash collision had been detected, its hash 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine BENSBERG's teaching with Sompolski in view of Mattis reference because BENSBERG is dedicated to resolving hash collisions, Mattis is dedicated to caching information objects for being delivered efficiently and at high speed over a network to a client and Sompolski is dedicated to hash table probing, and the combined teaching would have enabled Sompolski to use database table to replace TLB cache for overcoming the restriction of cache size. 
Sompolski in view of Mattis, and further in view of BENSBERG further teaches:
determining a first sub-key of an input search key, the first sub-key corresponding to the identified location (See Mattis: col. 5, lines 40-46, key values for data objects are 
performing the direct match operation at the location, the direct match operation to determine whether the first sub-key of the input search key matches an element of one or more entries at the location in the table (See Mattis: col. 5, lines 40-46, key values for data objects are generated, each key value may contain a first subkey value and a second subkey value. A mapping associates the first subkey values with storage locations. A particular first subkey value is mapped to storage location that contains second subkeys of a set of key values that correspond to the first subkey value; and BENSBERG: [0051] If operation 312 did not yield a match with existing hash collision values in the hash collision table 160, then execution proceeds to 316. In 316, processor 104 conducts a direct comparison of the data entries to determine whether the corresponding data entries match.). 

As per claim 12, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 11, comprising determining the profile of locations of misses comprising iteratively determining sub-key hash values for a search key to detect a miss, the miss to occur when a sub-key hash value does not 

As per claim 13, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 12, comprising:
based on a determination that the first sub-key of the input search key does not match the element of the one or more entries at the location in the table, determining a miss for the input search key, wherein the miss is determined for the input search key without hashing the first sub-key (See Mattis: col. 11, lines 47-49 and 55-59, when a search of the cache is conducted, a hit or miss will occur in the Tag Table 102 very quickly and because misses can be identified quickly, the cache 80 operates rapidly and efficiently, because hits and misses are detected quickly using the Tag Table 102 in memory without requiring the entire Directory Table 110 to reside in main memory); and
ceasing determining sub-key hash values for the input search key based on a 

As per claim 16, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 11, comprising:
computing hash values for the first sub-key and remaining sub-keys of the input 

As per claim 17, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 11, comprising performing an iteration check for a sub-key hash value corresponding to one of remaining of the input search key if the first sub-key matches the element, the iteration check to determine whether the sub-key hash value matches a corresponding element hash value based on 

As per claim 18, Sompolski in view of Mattis, and further in view of BENSBERG 
discarding the input search key comprising the remaining sub-keys if the iteration check indicates the sub-key hash value does not match the corresponding element hash value (See Mattis: col. 5, line 41, each key value may contain a first subkey value and a second subkey value; and Sompolski: [0045], those positions that went into the miss[ ] vector, the method should advance to the next element of the linked list. Moving on in the linked lists is done by a primitive which for each record from miss[ ] indexes in pos[ ], fills new pos[ ] with the next position in the linked-list, and new match[ ] with the positions in pos[ ] on which we still follow the linked list. The loop finishes when the match[ ] vector becomes empty, so there are no more linked lists to follow.); and 
determining sub-key hash values for the sub-key and all of the remaining sub-keys of the input search key if the sub-key hash value matches the corresponding element hash value (See Mattis: col. 5, line 41, each key value may contain a first subkey value and a second subkey value; and Sompolski: [0045] For those positions that went into the match[ ] vector, the method successfully found a match in the hash table, and can use the fetch primitives to fetch the output attributes into result vectors. For those positions that went into the miss[ ] vector, the method should advance to the next element of the linked list. Moving on in the linked lists is done by a primitive which for each record from miss[ ] indexes in pos[ ], fills new pos[ ] with the next position in the linked-list, and new match[ ] with the positions in pos[ ] on which we still follow the linked list. The loop 

As per claim 19, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 11, comprising:
discarding the input search key comprising the first sub-key if the first sub-key does not match the element (See Mattis: col. 5, line 41 and col. 11, lines 47-49 and 55-59, each key value may contain a first subkey value and a second subkey value, and when a search of the cache is conducted, a hit or miss will occur in the Tag Table 102 very quickly and because misses can be identified quickly, the cache 80 operates rapidly and efficiently, because hits and misses are detected quickly using the Tag Table 102 in memory without requiring the entire Directory Table 110 to reside in main memory;; and Sompolski: [0045], those positions that went into the miss[ ] vector, the method should advance to the next element of the linked list. Moving on in the linked lists is done by a primitive which for each record from miss[ ] indexes in pos[ ], fills new pos[ ] with the next position in the linked-list, and new match[ ] with the positions in pos[ ] on which we still follow the linked list. The loop finishes when the match[ ] vector becomes empty, so there are no more linked lists to follow); and
determine a miss for the input search key if the first sub-key does not match the element, wherein the miss is determined for the input search key without hashing the 

As per claim 10, Sompolski in view of Mattis, and further in view of BENSBERG teaches the apparatus of claim 1, wherein the processor circuit comprises one of a field-programmable gate array (FPGA) device, an application-specific integrated circuit (ASIC) device, and a co-processor device (See BENSBERG: Fig. 1 and [0013], memory 102 may represent a plurality of memory arrays, and processor 104 may include a plurality of processors, such as in a multiprocessing environment, which could further span a plurality of computer systems.). 

As per claims 1-3 and 6-9, the claims recite an apparatus comprising a processor circuit and memory comprising logic, that when executed by the processor circuit, to cause the processor circuit (Sompolski: [0031], the database system 30 include central processing unit (CPU) subsystem 32, implemented as a multi-core, multiprocessor subsystem, includes in-core and close coupled cache subsystem 34 connected to a main memory store 36) to perform the steps of the methods as recited, respectively, in claims 11-13 and 16-19 and as rejected under 35 U.S.C. § 103 as being unpatentable over Sompolski in view of Mattis, and further in view of BENSBERG.
Therefore, claims 1-3 and 6-9 are rejected along the same rationale that rejected claims 11-13 and 16-19, respectively.

As per claims 20-22, 24, 26, 27 and 28, the claims recite a non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry (See Sompolski: [0031], the database system 30 include central processing unit (CPU) subsystem 32, implemented as a multi-core, multiprocessor subsystem, includes in-core and close coupled cache subsystem 34 connected to a main memory store 36) to perform the steps of the methods as recited, respectively and correspondingly, in claims 11-13, 16, 17, 18 and 19 as rejected under 35 U.S.C. § 103 as being unpatentable over Sompolski in view of Mattis, and further in view of BENSBERG.
 Therefore, claims 20-22, 24, 26, 27 and 28 are rejected along the same rationale that rejected claims 11-13, 16, 17, 18 and 19, respectively and correspondingly.

As per claim 29, Sompolski in view of Mattis, and further in view of BENSBERG teaches the method of claim 11, further comprising:
determining that a size of the input search key is greater than a predetermined 
dividing the input search key into a plurality of sub-keys including the first sub key, wherein each of the plurality of sub-keys does of the input search key does not exceed the predetermined size (See Mattis: col. 10, lines 2-6, the subkeys 64, 66 comprise a subset of the bits that make up the complete name key 62. For example, when the complete name key 62 is 128 bits in  length, the first and second subkeys 64, 66 can be 16 bits, 27 bits, or any other portion of the complete key); and
determining that a position of the first sub-key in the input search key corresponds to the identified location (See Mattis: col. 5, lines 43-48, a particular first subkey value is mapped to storage location that contains second subkeys of a set of key values that correspond to the first subkey value. The storage location also includes additional information that may be used to locate objects associated with the set of key values).

5.2. Claims 14 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Sompolski in view of Mattis, and further in view of BENSBERG, as applied to 
Brandin et al.: "METHOD FOR FORMING A HASHING CODE", U.S. Patent US 6493813 B1, filed September 28, 2000 and issued December 10, 2002 (hereafter "Brandin").

As per claim 14, Sompolski in view of Mattis, and further in view of BENSBERG does not explicitly teach the computer-implemented method of claim 11, comprising identifying the location having a highest probability of a miss based on the profile of the locations of misses.
However, GARG teaches the computer-implemented method of claim 11, comprising identifying the location having a highest probability of a miss based on the profile of the locations of misses (See col. 9, lines 8-12, an allowed probability of collision and a probability of collision is determined for probability of collision is less than the allowed probability of collision). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Brandin's teaching with Sompolski in view of Mattis, and further in view of BENSBERG reference because Brandin is dedicated to forming a hashing code, BENSBERG is dedicated to resolving hash collisions, Mattis is dedicated to caching information objects for being delivered efficiently and at high speed over a network to a client, while Sompolski is dedicated to 
Sompolski in view of Mattis, and further in view of BENSBERG and Brandin further teaches wherein a position of the first sub-key in the input search key corresponds to the identified location (See Mattis: col. 5, lines 40-46, key values for data objects are generated, each key value may contain a first subkey value and a second subkey value. A mapping associates the first subkey values with storage locations. A particular first subkey value is mapped to storage location that contains second subkeys of a set of key values that correspond to the first subkey value).

As per claim 4, the claim recites an apparatus comprising a processor circuit and memory comprising logic, that when executed by the processor circuit, to cause the processor circuit (Sompolski: [0031], the database system 30 include central processing unit (CPU) subsystem 32, implemented as a multi-core, multiprocessor subsystem, includes in-core and close coupled cache subsystem 34 connected to a main memory store 36) to perform the steps of the methods as recited in claim 14 and as rejected under 35 U.S.C. § 103 as being unpatentable over Sompolski in view of Mattis, and further in view of BENSBERG and Brandin.
Therefore, claim 4 is rejected along the same rationale that rejected claim 14.

5.3. Claim 15, 5 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Sompolski in view of Mattis, and further in view of BENSBERG, as applied to claims 11-13, 16-19, 1-3, 6-10, 20-22, 24 and 26-29 above, and further in view of
MACNICOL et al.: “REDUCING DATA I/O USING IN-MEMORY DATA STRUCTURES", U.S. Patent Application Publication US 20170116136 A1, filed September 16, 2016 and published April 27, 2017 (hereafter "MACNICOL").

As per claim 15, concerning “performing direct match operations between remaining sub-keys of the input search key and corresponding elements of the one or more entries in the table at each of the plurality of iterative locations of misses, the direct match operations to occur in an order of decreasing probability of misses based on the profile of the locations of the misses”, Sompolski in view of Mattis, and further in view of BENSBERG teaches the computer-implemented method of claim 11, comprising performing direct match operations between remaining sub-keys of the input search key and corresponding elements of the one or more entries in the table at each of the plurality of iterative locations of misses (See BENSBERG: [0049], if a hash collision had been detected, its hash collision value would have already been stored in the hash collision table 160, and a comparison of one of the first or second hash values here against all hash collision values in the hash collision table 160 would determine that a 
However, Sompolski in view of Mattis, and further in view of BENSBERG does not explicitly teach the direct match operations to occur in an order of decreasing probability of misses based on the profile of the locations of the misses.
On the other hand, MACNICOL teaches the direct match operations to occur in an order of decreasing probability of misses based on the profile of the locations of the misses (See [0051]-[0052], a lookup value can be hashed using the same hash algorithm and the generated hash value can then be compared with the hash identifiers already in the dictionary. If the generated hash value fails to match, then the look up value definitively does not exist in the selected column of the selected data block set. On the other hand, if the generated hash value matches the hash identifiers, then the look up value exists in the selected column of the selected data block set with a degree of certainty proportional to the collision probability of the hash algorithm; and a cryptographic strength hash function is used to decrease the collision probability of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine MACNICOL's teaching with Sompolski in view of Mattis, and further in view of BENSBERG reference because MACNICOL is dedicated to reducing data input/output (I/O) using in-memory data structures , BENSBERG is dedicated to resolving hash collisions, Mattis is dedicated to caching information objects for being delivered efficiently and at high speed over a network to a client, while Sompolski is dedicated to hash table probing, and the combined teaching would have enabled Sompolski to improvements in database management systems.

As per claim 5, the claim recites an apparatus comprising a processor circuit and memory comprising logic, that when executed by the processor circuit, to cause the processor circuit (Sompolski: [0031], the database system 30 include central processing unit (CPU) subsystem 32, implemented as a multi-core, multiprocessor subsystem, includes in-core and close coupled cache subsystem 34 connected to a main memory store 36) to perform the steps of the methods as recited in claim 15 and as rejected under 35 U.S.C. § 103 as being unpatentable over Sompolski in view of Mattis, and further in view of BENSBERG and MACNICOL.
Therefore, claim 5 is rejected along the same rationale that rejected claim 15.

As per claim 23, the claim recites a non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry (See Sompolski: [0031], the database system 30 include central processing unit (CPU) subsystem 32, implemented as a multi-core, multiprocessor subsystem, includes in-core and close coupled cache subsystem 34 connected to a main memory store 36) to perform the steps of the methods as recited in claim 15 as rejected under 35 U.S.C. § 103 as being unpatentable over Sompolski in view of Mattis, and further in view of BENSBERG and MACNICOL. 
Further, Sompolski in view of Mattis, and further in view of BENSBERG teaches wherein a position of the first sub-key in the input search key corresponds to the identified location (See Mattis: col. 5, lines 40-46, key values for data objects are generated, each key value may contain a first subkey value and a second subkey value. A mapping associates the first subkey values with storage locations. A particular first subkey value is mapped to storage location that contains second subkeys of a set of key values that correspond to the first subkey value).
 Therefore, claim 23 is rejected along the same rationale that rejected claim 15 and, further rejected by Mattis (See col. 5, lines 40-46, key values for data objects are generated, each key value may contain a first subkey value and a second subkey value. A mapping associates the first subkey values with storage locations. A particular first 
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20130332434-A1.
B. U.S. Patent Application Publication US-20180137164-A1.
C. U.S. Patent US-6493813-B1.
E. U.S. Patent US-6915307-B1
F. U.S. Patent Application Publication US-20170116136-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20140098669-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU /Kuen S Lu/
Patent Examiner
 
Art Unit 2156 
March 6, 2021